Citation Nr: 0823451	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-40 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $1,645.16, to 
include the preliminary issue of the validity of the debt.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for waiver of recovery of an overpayment of 
$1,645.16 in VA disability compensation. 


FINDINGS OF FACT

1.  Effective from July 8, 1992, the veteran was paid VA 
disability compensation benefits.  Notice of his entitlement 
was accompanied by information which set forth factors 
affecting the right to payment.

2.  In January 2005, the RO reduced compensation payments 
effective July 21, 2002, resulting in an overpayment of 
$1,645.16.

3.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.   

4.  The overpayment resulted from the actions of the veteran; 
there was no fault on the part of VA.

5.  Recovery of the assessed overpayment would not deprive 
the veteran of the ability to provide for basic necessities.

6.  Waiver of the assessed overpayment would unjustly enrich 
the veteran.

7.  The veteran's assets and income, with consideration of 
the cost of life's basic necessities, are sufficient to 
permit repayment of the amount of the overpayment 
indebtedness of $1,645.16 without resulting in excessive 
financial difficulty, and collection of the indebtedness 
would not defeat the purposes of the award of VA benefits, or 
otherwise be inequitable.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the 
calculated amount of $1,645.16 was properly created.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).

2.  The recovery of the overpayment of VA disability 
compensation benefits in the amount of $1,645.16 is not 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the veteran has been in receipt of 
VA disability benefits since July 8, 1992.  The record also 
reflects that while notice of his entitlement was accompanied 
by information which set forth factors affecting the right to 
payment, the veteran was not specifically notified that he 
should inform VA of his incarceration in the event that he 
became incarcerated, nor is there evidence demonstrating that 
the veteran was informed that his disability compensation 
benefits would be reduced in the event of his incarceration.  
The veteran was incarcerated on May 22, 2002, for the 
conviction of two first degree felonies.  The veteran 
acknowledges that he did not inform VA of his incarceration 
in a timely manner, as a result of his ignorance as to that 
requirement.  His ignorance, however, is immaterial in 
establishing whether an overpayment of benefits was created 
as a result of his failure to notify VA of his incarceration.  
In addition, the veteran should have notified VA of his 
relocation and change of address while receiving benefits.  
Because VA was unaware of his May 22, 2002, incarceration 
until November 3, 2004, his disability compensation was not 
reduced on a timely basis, resulting in an overpayment of VA 
disability compensation from the date of his incarceration, 
in the amount of $1,645.16.  38 U.S.C.A. § 1505(a) (West 
2002); 38 C.F.R. § 3.666 (2007); Latham v. Brown, 4 Vet. App. 
265 (1993) (no pension under public or private laws 
administered by VA shall be paid to or for an individual who 
has been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends).  Had VA received 
timely notification of his incarceration, an overpayment of 
benefits would not have been created.  The Board thus 
concludes that the overpayment of $1,645.16 was properly 
created because the veteran (and his family by extension) 
received benefits to which he was not legally entitled.

The veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of the overpayment, he meets the basic 
eligibility requirements for a waiver of recovery of his VA 
indebtedness.  The Board thus turns to the merits of the 
veteran's claim. 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2007).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2007).  The phrase equity and good conscience means 
the arrival at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements (which are not intended to 
be all-inclusive):  (1) fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) defeat of the purpose of an 
existing benefit to the appellant, (5) unjust enrichment of 
the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965(a) (2007).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In March 2005, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the overpayment of VA 
compensation benefits.  The veteran has stated that he was 
unaware that he was required to notify VA in the event of his 
incarceration, and the record does not reflect that he was so 
notified.  Because it appears that the veteran was in fact 
unaware that he was supposed to notify VA of his 
incarceration, and there is otherwise no evidence that the 
veteran intended to deceive VA or seek unfair advantage,  the 
Board finds no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of this 
overpayment.  There are therefore no mandatory bars to waiver 
in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the veteran was at fault in 
the creation of the overpayment.  In this case, the Board 
finds that the veteran was predominantly at fault in the 
creation of the overpayment.  The record reflects that the 
veteran has been in receipt of VA disability benefits since 
July 8, 1992.  Despite that there is no evidence that the 
veteran was informed that he should notify VA in the event of 
his incarceration, the veteran bears a greater fault than VA, 
as he continued to accept benefits to which he was not 
entitled.  Furthermore, his incarceration was the result of 
violation of laws and conviction, for which he also bears 
fault.  The question of fault is a different question than 
that of fraud or bad faith.  Persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of 
whether the individual has actual knowledge of the 
regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the 
veteran may be charged with knowledge of an agency regulation 
of which he had no actual notice, in this case that it was 
his duty to notify VA of his incarceration, he is at fault in 
the creation of the debt.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2). The Board finds 
that the veteran's fault is mitigated to a degree by the 
failure of VA to document that it provided written 
notification of the need to notify VA in case of 
incarceration.  However, the claims folder does show that the 
veteran was sent unspecified "enclosures" with a 1993 award 
letter.  VA also acted promptly once it became aware of the 
overpayment.  Taken as a whole, the fault on the part of the 
VA does not outweigh the fault on the part of the veteran in 
the creation of the debt.  This weighs against a finding that 
recovery of the overpayment would be against equity and good 
conscience.

The next question for consideration is whether collection of 
the debt would cause the veteran undue financial hardship.  
The Board finds that it would not.  In numerous written 
statements, the veteran, his spouse, and his mother, have 
indicated that collection of the overpayment would cause the 
veteran and his family undue financial hardship.  However, as 
the veteran has been incarcerated, it is presumed that his 
basic needs of food, clothing, and shelter have been met at 
government expense.  With regard to his family's financial 
hardship, the veteran could have timely requested an 
apportionment of his benefits for his dependents and did not 
do so.  More significantly, in May 2005, the veteran's wife 
was informed by VA directly that she could file a claim for 
an apportionment of his benefits.  She did not file such a 
claim.  In light of these factors, the Board finds that the 
recovery of the overpayment would not deprive the veteran of 
the basic necessities of life or result in undue financial 
hardship for him or his family.  This also weighs against a 
finding that recovery of the overpayment would be against 
equity and good conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
compensation benefits would not be defeated.  The purpose of 
disability compensation benefits is to assist persons who 
have an impaired earning capacity due to a service-connected 
disability.  In light of the purpose underlying such 
benefits, the Board finds that repayment of the debt at issue 
in this case would not conflict with the objective underlying 
the benefits, as the veteran's employability is not at issue 
during his incarceration, and his basic necessities have been 
provided for during his incarceration.  Furthermore, the 
regulations specifically provide that compensation will be 
reduced while a veteran is incarcerated.  Thus, continued 
repayment of the debt would not nullify the purpose for which 
the disability compensation benefits were intended, since the 
veteran will not be deprived of basic necessities such as 
food and shelter.  38 C.F.R. § 1.965(a)(4).

The Board also finds that failure to make restitution would 
unfairly enrich the veteran because he received monetary 
benefits to which he was not entitled.  VA continued to make 
compensation payments at an increased rate (not the reduced 
rate as required by regulation) after the veteran was 
incarcerated for the conviction of a felony.  The additional 
amount was not warranted after the veteran became 
incarcerated.  Under such circumstances, to allow the veteran 
to retain the overpaid compensation would constitute unjust 
enrichment.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA continuing to pay compensation at a non-reduced rate.  Nor 
does the record reveal other factors which make recovery of 
the overpayment inequitable.

In sum, the Board finds that the principles of equity and 
good conscience would not be violated if VA were to recover 
the overpayment in question.  The veteran has been found to 
be at fault in the creation of the debt, and the retention of 
the overpayment would therefore unfairly enrich the veteran.  
Moreover, repayment of the debt would not deprive the veteran 
of the ability to provide for basic necessities of life, nor 
would recovery of the overpayment defeat the purpose for 
which the benefits were intended.  Lastly, the veteran has 
not relinquished a valuable right or incurred a legal 
obligation in reliance on the overpayment of his VA benefits.  
Accordingly, a waiver of recovery of the overpayment of VA 
compensation benefits is not warranted.  As the preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Waiver of the recovery of overpayment of VA disability 
compensation in the amount of $1,645.16 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


